Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 9 is objected to because of the following informalities:  “snuggly” is recited rather than “snugly”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 1 recites “wherein contact".  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: “snuggly” is used throughout rather than “snugly”.  
A “notch” is discussed. However, the feature referenced in the drawings appears to be a flat. It is further unclear how a notch would function in the manner described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 13, 14 and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites a feature that is “lock fitted”. It is unclear what structure is intended by this claim recitation.

Claim 13 recites a magnet, where the recitation appears to include the magnet controlling position within the scope of the claim. It is unclear how a magnet could control position. For the purpose of examination, the claim will be read as reciting a magnet configured to assist with position control, or alternatively a magnet configured to function as a portion of a position control system.

Claim 14 recites “a limiting notch”. For the purpose of examination, the claim will be read as reciting limiting flats or the equivalent.

Claim 16 requires one of a type of testing or feedback. The scope of this claim is unclear. For “power-on self-learning diagnostic testing”, what constitutes “self-learning”? Where does the teaching originate, and how does the device learn from itself? The disclosure does not appear to be enabling, as the disclosure appears to describe the result of the testing rather than the means or method of testing. For “valve position indication testing” and “fault detection feedback”, again the result is discussed but not the means or method by which the result is obtained.

Claims 17-19 are rejected as depending from and indefinite claim.


NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 12, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al (US 6662790 B1).

Regarding Claim 1, Kawamura discloses (Fig 4) a device with “a motor (M); a valve body (the portion of feature 1 in which flow control occurs, hereinafter, “1, at C”) connected to the motor (M); a threaded sleeve (21) configured to be driven by the motor (M) to rotate; a threaded rod (14, 31) matched with the threaded sleeve (21) on a first end (at threads) of the threaded rod (14, 31); a first guide sleeve (13); a compression spring (19) sleeved on the threaded rod (14, 31); and a valve plate (11) connected to a second end (below threads) of the threaded rod (14, 31) and configured to cover a vent valve hole (through 12), wherein the second end (below threads) of the threaded rod (14, 31) extends through the first guide sleeve (13) and the first guide sleeve surrounds a part of the threaded rod in axial direction (see Fig 4), preventing the threaded rod (14, 31) from rotating (see col 3, ll 15-18).”

Kawamura further discloses a device in which:

Regarding Claim 5, there is “a connecting plate (horizontal portion if feature 1, at 13 and 27) arranged between the motor (M) and the valve body (1, at C), wherein the first guide sleeve (13) is fitted in a chamber in the connecting plate.”

Regarding Claim 6, there is “a bottom plate (at 12) connected to the valve body (1, at C); and a bottom base (12) connected to the bottom plate (see Fig 4), wherein the vent valve hole (through 12) is fitted through the bottom plate (at 12) and the bottom base (12).”

Regarding Claim 8, there is “a frame sealing ring (17), wherein the frame sealing ring surrounds a part (14) of the threaded rod (14, 31) in the axial direction, one end surface of the frame sealing ring is fitted to a second guide sleeve (15), and the threaded rod (14, 31) extends through the second guide sleeve (15).”

Regarding Claim 12, “the motor (M) is one of a stepper motor (col 1, ll 17-19), a servo motor, a brushed motor or a brushless motor.”

Regarding Claim 15, there is “a motor controller (51) configured to control the motor (M), wherein the motor is controlled to rotate in a first direction or a second direction opposite to the first direction.”
See also Figure 5.

Regarding Claim 20, Kawamura discloses (Fig 1) a system with “a control module (51) and a control device (M, 11), wherein the control module (51) is configured to communicate with the control device (M, 11; see col 1, ll 17-24); wherein the control device (Fig 4) comprises: a motor (M); a valve body (1, at C) connected to the motor (M); a threaded sleeve (21) configured to be driven by the motor (M) to rotate; a threaded rod (14, 31) matched with the threaded sleeve (21) on a first end (at depicted threads) of the threaded rod (14, 31); a first guide sleeve (13); a compression spring (19) sleeved on the threaded rod (14, 31); and a valve plate (11) connected to a second end of the threaded rod (14, 31) and configured to cover a vent valve hole (through 12), wherein the second end (below threads) of the threaded rod (14, 31) extends through the first guide sleeve (13) and the first guide sleeve surrounds a part of the threaded rod (14, 31) in axial direction (see Fig 4), preventing the threaded rod from rotating (see col 3, ll 15-18).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 6662790 B1) in view of Hartwich (DE 19527764 A1, machine translation attached).

See discussion of Claim 1, above.

Regarding Claim 2, Kawamura does not teach a specific port arrangement.
Hartwich teaches a reciprocating fluid valve (Fig 1) with a seal and guide (6, 39), where a valve member (7) controls flow through a valve hole (41). Hartwich further teaches a bypass port (21) provided on the valve body (1) and connected to the intake port (22).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawamura to include a bypass port and valve member as taught by Hartwich in order to yield the predictable result of allowing supply of fluid to more than one destination, thus improving versatility of the device.

Regarding Claim 3, any port is capable of being sealed by a flange.

Regarding Claim 10, Kawamura does not explicitly teach a positive stop at full valve opening.
Hartwich teaches a limiting base (at 26) in the valve body (1) configured to provide a positive stop on movement of the valve plate (7) when the valve plate is in a position that the vent valve hole (41) has the maximum opening (as in Fig 1).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawamura to include a second seat and flow outlet as taught by Hartwich, thus improving versatility of the device by allowing supply of fluid to more than one destination.

Regarding Claim 11, “wherein [the] contact surface between the valve plate (Kawamura, 11) and the limiting base (Hartwich, at 26) is a conical or spherical surface.
Note that Kawamura teaches the use of conical mating surfaces (Fig 4, at 11, 12). Applying the teachings of Hartwich to the device of Kawamura would not change the fact that Kawamura teaches the use of conical seating surfaces.

Claim(s)  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 6662790 B1) in view of Varga (US 3263961 A).

See discussion of Claim 6, above.

Regarding Claim 7, Kawamura teaches a device configured as a shut-off valve when the valve plate (11) is in the position sealing the vent valve hole (through base 12).”
Kawamura does not teach a separate sealing ring in the base.
Varga teaches (Fig 2) a base (3) with a T-shaped sealing ring (6). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawamura to include a T-shaped sealing ring in the base as taught by Varga in order to yield the predictable result of improving sealing over that provided by a base alone, thus optimizing sealing performance.

Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 6662790 B1) in view of Tokuda et al (US 20010007354 A1).

Regarding Claim 9, Kawamura does teach a particular means of retaining the first guide sleeve (13).
However, compression rings are notoriously well-known in the art as a means of retaining parts within bores.
For example, Tokuda teaches (Fig 1) a fluid valve with a guide (16) held in place by a compression ring (26) held tightly against its end.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a compression ring as taught by Tokuda within the bore of Kawamura in order to yield the predictable result of positively retaining the guide sleeve, thus insuring integrity of device operation.

Claim(s) 13, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 6662790 B1) in view of Andrieux et al (US 20170085203 A1).

Regarding Claim 13 as best understood, Kawamura does not discuss attaching a magnet to the threaded rod of the actuator.
Andrieux teaches (at least at Fig 7b) an actuator with a magnet (24) attached to a threaded actuating rod (17) and a sensor (30) to assist with position control.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the magnet and system of Andrieux for that of Kawamura in order to yield the predictable result of improving sensing accuracy by sensing actual rod position rather than rotor rotation.

Claim(s) 14, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 6662790 B1).

Regarding Claim 14 as best understood, Kawamura teaches mating means (at 13) configured to prevent rotation of the threaded rod (14, 31). See column 15 at lines 15-19.
Kawamura does not teach a particular mating shape.
It would have been an obvious matter of design choice to modify Kawamura to have a square anti-rotation design, since Applicant has not disclosed (for example at para [0033]) that having a square design solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Such a design could, for example, be employed in order to yield the predictable result of preventing rotation using a simple geometry, thus minimizing production costs.
Furthermore, absent a teaching as to criticality that a square design is used, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753